Filed Pursuant to Rule433 Registration Statement No.333-166301 Subject to Completion and Modification SLM FUNDING LLC HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES.BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND THE OTHER DOCUMENTS SLM FUNDING LLC HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT SLM FUNDING LLC AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV.ALTERNATIVELY, SLM FUNDING LLC, ANY UNDERWRITER OR ANY DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND YOU THE PROSPECTUS IF YOU REQUEST IT BY CALLING 1-800-321-7179. Free-Writing Prospectus SLM Student Loan Trust 2012-3 Issuing Entity SLM Funding LLC Depositor Sallie Mae, Inc. Sponsor, Servicer and Administrator Student Loan-Backed Notes On or about May 3, 2012, the trust will issue: Class Principal Interest Rate Maturity Floating Rate Class A Notes 1-month LIBOR plus% December 26, 2025 Floating Rate Class B Notes 1-month LIBOR plus% November 25, 2042 The trust will make payments primarily from collections on a pool of FFELP student loans.Interest and principal on the notes will be payable monthly on the 25th day (or if such day is not a business day, the next business day) of each calendar month, beginning in June 2012.In general, the trust will pay principal to the class A notes until paid in full, and then to the class B notes until paid in full.Interest on the class B notes will be subordinate to interest on the class A notes and principal on the class B notes will be subordinate to both principal and interest on the class A notes.Credit enhancement for the notes consists of excess interest on the trust student loans, subordination of the class B notes to the class A notes, overcollateralization and the reserve account.In addition, the trust will deposit funds, on the closing date, into the capitalized interest account.These funds will be available only for a limited period of time.The interest rates on the notes will be determined by reference to LIBOR.A description of how LIBOR is determined appears under “Additional Information Regarding the Notes—Determination of Indices—LIBOR” in the base prospectus. Some or all of the class B notes may be retained by the depositor or an affiliate of the depositor.This free-writing prospectus also covers the resale of any such retained class B notes from time to time by the depositor or an affiliate of the depositor. We are offering the notes through the underwriters at the prices shown below when and if issued. We are not offering the notes in any state or other jurisdiction where the offer is prohibited. This document constitutes a “free-writing prospectus” within the meaning of Rule 405 under the Securities Act of 1933, as amended. The notes are asset-backed securities issued by and are obligations of the issuing entity, which is a trust.They are not obligations of or interests in SLM Corporation, the sponsor, administrator, servicer, depositor, any seller, any underwriter or any of their affiliates. The notes are not guaranteed or insured by the United States or any governmental agency. Joint Book-Runners BofA Merrill Lynch Credit Suisse RBS April 23, 2012 The Information in this Free-Writing Prospectus The information contained herein refers to and supplements certain of the information contained in the Prospectus Supplement, dated April 23, 2012 (the “preliminary prospectus supplement”).Capitalized terms not defined herein shall have the meanings ascribed to such terms in the preliminary prospectus supplement. Rep Lines Below are the rep lines referred to in the final bullet point on page I-3 of Exhibit I to the preliminary prospectus supplement. Id TrustName DatedDate LoanType SubPct (%) SchoolType LoanStatus 180DaysDelinquent Pre2007Repay OriginationDate StatusEndDate RepayBeginDate OrigPrinBal ($) PrinBal ($) IntTBCBal ($) 1 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 6/29/2006 10/28/2007 - 2 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 8/18/2009 10/15/2010 - 3 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 4/6/2009 12/27/2009 - 4 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 1/29/2008 7/31/2009 - 5 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 1/30/2008 4/10/2009 - 6 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 5/3/2007 8/22/2008 - 7 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 1/18/2007 7/19/2008 - 8 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 9/7/1994 10/20/1998 - 9 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 4/13/1994 10/20/1998 - 10 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 1/25/1989 12/1/1992 - 11 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 6/17/1986 12/1/1992 - 12 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 12/3/2002 1/30/2005 - 13 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 7/29/2005 1/28/2008 - 14 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 8/22/2003 12/24/2004 - 15 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 9/4/2005 4/23/2008 - 16 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 1/24/1999 2/22/2003 - 17 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 9/17/1996 3/10/1998 - 18 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 4/2/1997 5/19/1998 - 19 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 6/1/2006 6/2/2006 - 20 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 5/25/2006 9/24/2008 - 21 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 5/7/2006 4/7/2008 - 22 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 6/3/2006 3/18/2007 - 23 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 4/4/2006 6/23/2007 - 24 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 1/31/2010 12/22/2010 - 25 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 1/27/2010 11/17/2010 - 26 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 9/2/2009 12/14/2009 - 27 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 12/27/2008 3/9/2010 - 28 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 2/3/2009 2/20/2010 - 29 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 2/26/2008 9/25/2009 - 30 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 2/1/2008 4/13/2009 - 31 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 1/13/2008 1/31/2009 - 32 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 12/3/2007 10/20/2008 - 33 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 4/30/2007 4/5/2009 - 34 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 3/16/2007 7/21/2008 - 35 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 4/17/2007 1/4/2009 - 36 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 2/18/2007 7/14/2008 - 37 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 7/31/1992 4/15/1993 - 38 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 2/9/1995 2/5/1998 - 39 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 10/16/1994 7/17/1996 - 40 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 10/30/1994 11/7/1996 - 41 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 11/19/1994 10/27/1996 - 42 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 7/11/1993 5/27/1996 - 43 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 8/9/1993 10/8/1994 - 44 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 11/4/1993 1/20/1996 - 45 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 7/5/1993 9/23/1996 - 46 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 10/7/1993 11/4/1994 - 47 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 2/5/1993 12/3/1993 - 48 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 9/17/1993 4/30/1996 - 49 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 5/20/1993 12/23/1994 - 50 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 3/1/1993 12/20/1993 - 51 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 3/17/1994 11/13/1995 - 52 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 12/22/1992 12/3/1995 - 53 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 8/28/1992 6/16/1996 - 54 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 9/14/1992 6/17/1994 - 55 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 8/21/1992 5/4/1994 - 56 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 8/6/1992 12/20/1993 - 57 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 9/24/1992 12/2/1994 - 58 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 2/13/1983 7/20/1992 - 59 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 8/15/1978 9/1/1980 - 60 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 1/3/1976 2/1/1979 - 61 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 7/4/1988 7/1/1990 - 62 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 5/3/1989 3/24/1990 - 63 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 7/16/1989 12/1/1991 - 64 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 5/31/1988 11/16/1989 - 65 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 12/12/1988 12/1/1992 - 66 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 10/25/1984 3/2/1986 - 67 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 12/1/1983 6/2/1984 - 68 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 5/4/1984 5/19/1986 - 69 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 9/24/1986 11/16/1989 - 70 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 7/25/1986 12/2/1987 - 71 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 1/17/1988 12/31/1989 - 72 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 10/6/1983 12/31/1989 - 73 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 1/20/1982 8/2/1983 - 74 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 5/3/1984 9/15/1987 - 75 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 7/9/1982 6/2/1988 - 76 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 5/5/1984 10/2/1989 - 77 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 12/28/2003 9/22/2005 - 78 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 3/25/2005 5/31/2008 - 79 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 6/17/2003 12/13/2004 - 80 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 7/11/2005 12/14/2007 - 81 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 4/13/2004 7/29/2005 - 82 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 5/23/2005 9/7/2008 - 83 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 1/24/2005 11/21/2005 - 84 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 11/20/2003 9/15/2007 - 85 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 1/31/1999 6/13/2001 - 86 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 6/17/1999 1/24/2001 - 87 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 4/14/1999 3/29/2001 - 88 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 11/11/1999 2/10/2001 - 89 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 4/27/1999 9/17/2000 - 90 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 4/19/1999 9/2/2001 - 91 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 12/30/1996 11/9/1998 - 92 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE FALSE 9/13/1996 9/15/2007 - 93 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 9/7/1996 1/13/1998 - 94 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 5/7/1997 11/24/1999 - 95 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 10/10/1996 11/17/1997 - 96 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 8/13/1996 2/18/1998 - 97 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 9/16/1996 10/29/1998 - 98 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 10/31/1991 10/18/1993 - 99 SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 3/20/1990 12/20/1993 - SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 2/18/1991 1/29/1993 - SLM 2012-3 3/28/2012 Stafford Other Repayment TRUE TRUE 12/17/1991 12/3/1995 - SLM 2012-3 3/28/2012 Stafford Other School FALSE FALSE 6/6/2006 6/7/2013 12/8/2013 SLM 2012-3 3/28/2012 Stafford Other School FALSE FALSE 2/13/2010 6/6/2013 12/7/2013 - SLM 2012-3 3/28/2012 Stafford Other School FALSE FALSE 11/13/2008 8/16/2013 2/16/2014 - SLM 2012-3 3/28/2012 Stafford Other School FALSE FALSE 2/20/2008 8/13/2013 2/13/2014 SLM 2012-3 3/28/2012 Stafford Other School FALSE FALSE 6/11/2007 9/6/2013 3/9/2014 SLM 2012-3 3/28/2012 Stafford Other School FALSE FALSE 8/31/1994 5/15/2014 11/16/2014 - SLM 2012-3 3/28/2012 Stafford Other School FALSE FALSE 1/24/1980 7/11/2012 4/12/2013 - SLM 2012-3 3/28/2012 Stafford Other School FALSE FALSE 1/14/1985 6/30/2012 1/1/2013 - SLM 2012-3 3/28/2012 Stafford Other School FALSE FALSE 6/25/1985 1/15/2013 7/19/2013 - SLM 2012-3 3/28/2012 Stafford Other School FALSE FALSE 4/28/2005 8/10/2013 2/11/2014 SLM 2012-3 3/28/2012 Stafford Other School FALSE FALSE 5/20/1999 8/8/2013 2/9/2014 SLM 2012-3 3/28/2012 Stafford Other School FALSE FALSE 2/23/1997 9/3/2014 3/6/2015 SLM 2012-3 3/28/2012 Stafford Other Grace FALSE FALSE 5/15/2006 8/7/2012 9/1/2012 SLM 2012-3 3/28/2012 Stafford Other Grace FALSE FALSE 3/2/2010 6/19/2012 6/20/2012 - SLM 2012-3 3/28/2012 Stafford Other Grace FALSE FALSE 11/21/2008 6/19/2012 6/18/2012 - SLM 2012-3 3/28/2012 Stafford Other Grace FALSE FALSE 8/14/2006 7/22/2012 7/23/2012 - SLM 2012-3 3/28/2012 Stafford Other Grace FALSE FALSE 2/15/2008 6/21/2012 6/23/2012 SLM 2012-3 3/28/2012 Stafford Other Grace FALSE FALSE 6/11/2007 6/23/2012 6/27/2012 SLM 2012-3 3/28/2012 Stafford Other Grace FALSE FALSE 6/19/1982 10/9/2012 10/10/2012 - SLM 2012-3 3/28/2012 Stafford Other Grace FALSE FALSE 4/15/2005 6/26/2012 7/4/2012 SLM 2012-3 3/28/2012 Stafford Other Grace FALSE FALSE 5/1/1999 6/17/2012 7/13/2012 SLM 2012-3 3/28/2012 Stafford Other Grace FALSE FALSE 5/27/1997 6/13/2012 6/30/2012 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 5/8/2006 5/8/2013 12/8/2006 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 5/28/2006 6/1/2013 10/15/2008 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 6/19/2006 4/30/2012 12/29/2006 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 5/17/2006 7/1/2013 2/15/2008 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 6/28/2006 7/16/2012 11/15/2006 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 6/14/2006 6/11/2013 5/18/2008 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 1/12/2010 5/2/2013 12/14/2010 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 11/30/2008 5/29/2013 6/12/2010 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 10/17/2008 7/6/2013 12/7/2009 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 1/14/2009 10/18/2013 8/23/2009 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 2/5/2008 5/23/2013 1/22/2010 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 1/5/2008 7/19/2013 6/5/2009 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 12/23/2007 9/17/2013 1/17/2009 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 12/2/2007 6/26/2013 9/7/2008 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 5/17/2007 6/12/2013 10/5/2009 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 5/8/2007 8/18/2013 3/23/2009 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 4/25/2007 11/23/2013 11/10/2008 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 1/7/2007 9/22/2013 3/30/2008 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 9/5/2006 10/27/2013 11/5/2007 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 5/15/1993 5/31/2012 2/6/1996 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 10/15/1993 2/16/2015 10/1/1995 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 8/7/1992 9/1/2013 6/16/1996 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 11/16/1994 5/29/2013 5/17/1997 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 4/4/1995 6/1/2013 6/17/2007 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 10/28/1994 2/12/2013 6/21/1997 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 12/3/1994 4/4/2013 1/31/1997 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 9/15/1994 11/12/2012 11/2/1996 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 12/7/1994 11/24/2012 6/5/1997 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 11/24/1994 1/15/2015 10/12/1996 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 10/20/1994 7/28/2012 10/22/1996 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 11/4/1993 4/14/2013 6/2/1996 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 8/28/1993 2/6/2013 5/29/1997 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 9/12/1993 4/18/2013 11/3/1995 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 7/22/1993 9/18/2012 5/26/1996 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 3/6/1993 10/27/2013 2/1/1996 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 3/28/1993 3/26/2014 8/22/1995 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 9/27/1993 1/26/2013 4/13/1996 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 6/12/1993 4/22/2013 5/16/1996 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 5/28/1993 4/19/2013 9/24/1995 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 8/24/1993 11/7/2013 4/13/1996 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 12/31/1993 4/16/2012 9/1/1994 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 4/14/1993 5/14/2013 12/20/1995 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 9/20/1993 9/7/2014 4/6/1995 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 6/10/1993 9/7/2012 5/13/1996 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 9/18/1992 4/30/2013 10/25/1995 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 8/13/1992 12/19/2012 1/5/1997 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 8/19/1992 4/16/2012 9/1/1994 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 9/9/1992 11/30/2013 6/21/1996 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 8/30/1992 5/12/2014 4/22/1995 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 8/27/1992 9/15/2015 4/1/1994 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 9/4/1992 3/25/2013 8/17/1995 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 7/29/1992 4/30/2012 11/19/1996 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 9/30/1992 1/8/2018 7/26/1993 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 12/12/1981 9/29/2015 3/11/1991 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 1/6/1983 8/11/2012 1/18/1992 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 1/19/1980 9/7/2012 3/28/1983 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 1/16/1980 4/14/2014 4/26/1984 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 3/18/1978 2/27/2014 11/13/1981 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 9/10/1981 9/24/2012 6/22/1987 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 10/17/1989 10/14/2012 3/10/1994 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 8/23/1988 5/11/2013 7/27/1990 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 12/9/1991 7/29/2012 6/20/1993 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 6/1/1988 6/18/2013 6/16/1990 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 7/8/1988 6/1/2012 11/30/1990 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 10/24/1989 6/11/2012 10/20/1992 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 4/21/1985 12/2/2012 8/10/1989 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 5/15/1985 7/21/2012 12/4/1988 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 9/28/1985 4/6/2014 2/23/1987 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 12/31/1984 1/4/2013 12/25/1988 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 8/29/1985 9/18/2013 3/23/1987 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 5/24/1985 11/2/2013 5/8/1989 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 12/19/1984 12/4/2012 5/12/1986 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 4/3/1983 8/29/2012 12/17/1984 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 9/1/1983 7/17/2013 2/1/1988 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 5/24/1983 9/18/2012 8/22/1984 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 10/5/1981 8/14/2012 11/2/1982 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 8/26/1983 4/16/2013 1/17/1985 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 3/25/1983 7/6/2012 12/2/1984 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 6/26/2003 6/2/2013 4/12/2005 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 1/9/2005 6/1/2013 2/6/2009 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 4/18/2002 12/4/2013 12/3/2003 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 5/9/2003 5/6/2013 4/20/2005 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 2/15/2005 7/12/2013 10/12/2008 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 12/23/2002 6/29/2013 11/25/2004 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 2/28/2005 12/31/2013 8/15/2008 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 1/26/2003 10/4/2013 5/1/2005 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 4/4/2005 12/6/2013 12/8/2007 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 6/5/2002 4/26/2014 4/17/2004 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 8/19/2005 11/10/2014 6/27/2007 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 4/1/1999 4/24/2013 4/22/2001 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 8/12/1999 7/7/2013 4/15/2009 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 4/7/1999 8/1/2013 2/14/2001 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 4/27/1999 9/21/2013 7/20/2001 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 4/25/1999 2/9/2013 1/22/2001 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 5/6/1999 12/1/2013 1/28/2001 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 3/8/1999 6/2/2014 7/16/2001 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 6/23/1994 5/16/2015 7/21/1998 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 11/18/1993 5/16/2015 7/21/1998 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 3/11/1997 4/24/2013 11/28/1999 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 3/27/1997 3/29/2013 2/17/2009 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 10/4/1996 5/30/2013 1/2/1999 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 2/1/1997 5/9/2013 12/23/1998 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 10/22/1995 5/22/2012 4/24/1997 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 2/22/1997 1/9/2013 1/7/1999 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 11/10/1996 2/3/2013 9/3/1998 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE FALSE 9/21/1997 5/31/2014 2/4/2008 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 12/27/1996 11/26/2012 9/27/1998 SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 10/2/1990 6/1/2013 2/22/1993 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 1/9/1991 2/14/2013 11/6/1993 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 10/16/1991 3/17/2013 12/7/1994 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 4/10/1991 4/16/2012 9/1/1994 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 7/27/1991 3/26/2013 5/15/1994 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 1/10/1991 7/1/2013 6/26/1995 - SLM 2012-3 3/28/2012 Stafford Other Deferment FALSE TRUE 5/26/1991 12/5/2013 2/23/1993 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/23/2006 10/30/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/26/2006 11/7/2006 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/4/2006 1/25/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/19/2006 1/30/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/4/2006 2/21/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 11/30/2009 10/27/2010 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 1/23/2010 7/27/2010 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 11/22/2008 6/13/2010 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 10/30/2008 3/5/2010 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 8/15/2008 11/17/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 2/2/2008 1/22/2010 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 1/17/2008 11/6/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 12/30/2007 6/7/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 12/11/2007 11/1/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/16/2007 10/22/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/25/2007 7/24/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/4/2007 4/9/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 4/6/2007 9/28/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/30/1993 9/29/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 10/6/1993 6/21/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 12/14/1993 11/6/1999 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/1/1992 4/21/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/22/1992 12/1/1993 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 8/19/1992 6/21/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/21/1994 3/19/1999 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 12/15/1994 7/1/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 9/6/1994 6/21/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/1/1994 6/25/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/14/1993 2/26/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/9/1993 7/26/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/6/1993 4/8/1999 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/11/1993 12/29/2004 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 2/17/1994 6/25/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 3/15/1994 6/25/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/17/1992 9/23/2006 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 7/30/1992 6/25/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/5/1992 11/6/1999 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/6/1980 6/8/1981 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 7/9/1980 12/5/1982 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 7/31/1980 5/2/1981 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/9/1989 6/5/1998 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 2/22/1985 12/26/1987 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 2/26/1985 11/3/1986 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 10/7/1985 8/28/1986 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/12/1985 12/1/1986 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 1/15/1992 10/30/1992 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 1/20/1982 11/24/1983 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 12/3/1982 2/11/1985 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 1/7/1982 8/21/1982 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 3/22/2003 2/6/2005 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 12/23/2004 12/6/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 12/23/2002 9/18/2004 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 12/11/2004 10/24/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 3/25/2002 4/5/2004 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/4/2004 10/13/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 7/18/2003 12/18/2005 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 12/2/2004 7/1/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 3/29/1999 1/6/2001 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/13/1999 6/5/2001 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 11/9/1999 6/18/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 4/8/1999 11/8/2001 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/28/1999 5/3/2001 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 12/9/1996 4/1/1999 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 12/9/1996 11/21/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/16/1997 1/5/2000 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/20/1997 4/14/2000 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 3/31/1997 12/6/1999 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/9/1990 10/10/1994 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/18/1990 7/7/1997 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/18/1991 11/27/1994 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/3/1991 11/28/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/6/2006 11/25/2006 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/25/2006 11/13/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 4/4/2006 12/22/2006 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 6/7/2006 1/29/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/5/2006 12/4/2006 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/30/2006 10/30/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 4/10/2006 11/10/2006 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 6/1/2006 1/20/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/6/2006 12/9/2006 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/24/2006 5/2/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 4/26/2006 11/8/2006 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/31/2006 10/26/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 1/25/2010 1/8/2011 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 11/15/2009 9/13/2010 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 8/3/2009 12/14/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 12/8/2008 8/4/2010 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 11/11/2008 5/19/2010 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 10/21/2008 10/13/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 7/13/2008 1/21/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 2/19/2008 3/26/2010 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 1/22/2008 1/8/2010 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 1/5/2008 6/11/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 12/9/2007 10/31/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/10/2006 11/9/2006 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/21/2007 2/21/2010 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/11/2006 12/11/2006 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/23/2007 11/28/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 3/1/2007 11/17/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/20/2007 5/18/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 4/21/2007 9/22/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 10/7/2006 11/21/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/9/1993 2/17/1998 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 2/16/1994 2/13/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/8/1993 2/3/1998 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/5/1993 9/18/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/30/1993 11/29/1998 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 2/4/1994 6/1/1997 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 6/15/1993 5/16/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/16/1993 1/7/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 1/1/1994 10/14/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/14/1992 11/19/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/23/1992 4/5/1997 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/18/1992 1/11/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/18/1992 7/8/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/17/1992 9/5/1994 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/14/1994 6/2/1998 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 11/17/1994 3/5/2010 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/9/1994 5/28/1997 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 12/12/1994 9/18/1997 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 2/27/1995 11/12/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 10/10/1994 10/12/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/16/1994 4/24/1997 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/18/1994 1/12/1998 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/25/1994 4/16/1997 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/25/1993 3/27/1997 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 10/22/1993 1/23/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/22/1993 5/14/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/17/1993 5/19/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/19/1993 3/14/1997 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 10/19/1993 5/28/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 10/13/1993 11/17/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 10/19/1993 4/3/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 9/22/1993 11/4/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/12/1993 7/25/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 7/29/1993 10/28/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/20/1993 10/30/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 7/30/1993 7/19/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/17/1993 8/21/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/23/1993 6/22/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/6/1993 8/21/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 9/16/1993 6/16/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/27/1992 1/23/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/31/1992 1/4/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/8/1992 10/5/1994 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/31/1992 8/29/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/27/1992 4/7/1994 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/2/1992 11/1/1994 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/5/1992 8/26/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 7/29/1992 6/16/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/24/1992 6/1/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/2/1992 3/19/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/10/1992 11/13/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/21/1992 7/23/1996 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/14/1992 6/14/1998 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/21/1992 9/12/1994 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 3/21/1992 2/17/1998 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 2/1/1988 3/2/2005 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/21/1988 1/3/1991 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/8/1980 8/25/1983 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 10/26/1983 4/7/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 3/23/1980 11/7/1984 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 2/17/1979 2/13/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/28/1980 4/6/1984 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/16/1984 2/14/2011 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 3/22/1981 10/13/1986 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/11/1979 11/7/1981 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 1/28/1985 7/16/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/19/1979 8/22/1982 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/19/1978 11/15/1982 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 7/16/1994 1/17/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/24/1989 2/24/1992 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/20/1989 7/10/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/2/1989 1/10/1991 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 2/25/1989 5/19/1991 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 10/16/1990 6/6/1992 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 7/6/1989 9/22/1992 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/21/1989 3/20/1991 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/18/1985 3/5/1990 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 2/26/1985 3/12/2011 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 2/25/1985 9/25/1987 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 3/22/1985 3/18/1988 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 12/17/1985 3/8/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/13/1985 5/25/1990 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 12/8/1984 4/20/1988 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/10/1985 7/11/1988 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/1/1985 2/7/1989 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/11/1990 4/16/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 4/4/1989 11/3/1991 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 1/16/1989 8/18/2003 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/5/1983 7/22/1984 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/11/1983 8/24/1985 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 8/14/1983 6/16/1985 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 10/31/1984 9/3/1988 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 4/30/1983 2/23/1986 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/11/1983 5/9/1987 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 4/12/1983 11/11/1986 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 10/28/2003 6/26/2005 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 2/2/2005 2/11/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/5/2002 6/1/2004 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 10/7/2004 1/16/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 9/14/2003 4/25/2005 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 3/7/2005 2/7/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 2/7/2000 6/16/2001 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 1/3/2003 10/14/2004 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 12/27/2004 2/13/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 12/17/2002 12/12/2004 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 10/23/2004 7/19/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 10/12/2002 1/6/2005 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 10/18/2004 10/8/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/2/1999 8/13/2001 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 5/2/1999 10/27/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 4/15/1999 5/13/2001 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 4/9/1999 6/23/2001 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 7/1/1999 5/25/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/29/1999 3/7/2001 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 4/8/1999 8/2/2001 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 4/13/1999 2/17/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 4/21/1999 5/13/2001 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 6/28/1999 6/27/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 5/13/1999 8/11/2001 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 6/14/1999 7/5/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 3/18/1993 11/14/2000 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 12/11/1996 8/4/1999 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 8/26/1997 6/9/2009 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/29/1996 3/1/1999 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 1/11/1997 4/19/1999 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 11/10/1995 11/12/2007 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 6/29/1996 5/12/1998 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 3/8/1997 6/23/1999 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 4/11/1997 1/14/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 12/19/1996 8/13/1999 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 2/27/1997 8/25/2008 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 2/24/1997 8/19/1999 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 1/21/1991 10/16/1994 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 1/24/1991 3/2/1994 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 7/15/1990 9/5/1992 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 2/24/1991 3/16/1994 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/6/1990 6/19/1995 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 12/18/1990 2/17/1993 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE TRUE 11/13/1990 12/14/1993 - SLM 2012-3 3/28/2012 Stafford Other Repayment FALSE FALSE 3/14/1991 6/16/2007 - SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 5/8/2006 5/29/2012 10/26/2006 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 5/24/2006 7/31/2012 12/21/2008 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 5/26/2006 9/27/2012 7/16/2008 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 5/23/2006 10/3/2012 1/20/2008 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 6/8/2006 7/6/2012 2/22/2008 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 4/6/2006 6/15/2012 3/16/2007 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 12/21/2009 8/13/2012 12/5/2010 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 12/2/2008 7/25/2012 5/18/2010 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 10/15/2008 7/21/2012 11/14/2009 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 2/17/2008 7/27/2012 1/13/2010 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 1/4/2008 8/4/2012 5/24/2009 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 12/22/2007 8/7/2012 1/13/2009 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 12/3/2007 8/14/2012 7/13/2008 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 7/3/2006 4/20/2012 11/21/2006 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 5/22/2007 8/7/2012 12/25/2009 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 4/23/2007 7/18/2012 2/3/2009 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 4/23/2007 8/7/2012 10/1/2008 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 12/31/2006 7/27/2012 4/20/2008 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 10/10/2006 9/21/2012 6/12/2007 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 9/24/1993 11/11/2012 2/20/1999 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 9/9/1992 11/11/2012 2/20/1999 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 12/15/1993 10/31/2012 3/17/1997 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 10/1/1993 11/26/2012 6/16/2008 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 8/5/1993 6/22/2012 4/29/1995 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 9/20/1993 4/27/2012 12/1/1996 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 8/3/1993 8/13/2012 8/5/2000 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 9/10/1992 11/23/2012 5/6/1998 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 11/18/1994 8/13/2012 10/22/1997 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 10/25/1994 10/10/2012 12/20/2008 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 10/7/1994 7/4/2012 9/12/1996 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 9/30/1994 7/13/2012 8/11/1999 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 9/22/1994 11/12/2012 7/6/1998 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 10/18/1994 7/24/2012 2/20/1996 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 2/16/1995 6/2/2012 3/2/1997 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 11/25/1994 7/1/2012 8/7/1996 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 10/17/1993 8/4/2012 2/19/1997 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 5/28/1993 9/14/2012 3/26/2009 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 10/5/1993 7/23/2012 2/29/1996 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 9/23/1993 6/25/2012 6/30/1997 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 2/16/1994 5/27/2012 3/16/1995 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 10/20/1993 9/18/2012 2/3/1997 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 5/25/1993 5/24/2012 5/10/1994 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 6/13/1993 6/10/2012 1/23/1996 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 7/7/1993 6/27/2012 1/31/1996 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 10/25/1993 4/28/2012 3/13/1995 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 8/5/1993 3/30/2012 7/2/1998 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 9/9/1993 6/1/2012 11/10/1998 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 5/16/1993 9/7/2012 6/23/1995 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 12/5/1993 8/26/2012 11/6/2000 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 9/3/1992 5/16/2012 9/26/1996 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 8/22/1992 4/19/2012 1/16/1997 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 8/20/1992 7/29/2012 4/13/1996 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 9/30/1992 1/18/2013 6/19/1993 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 8/28/1992 9/19/2012 11/7/1995 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 9/15/1992 8/26/2012 11/6/2000 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 9/30/1992 6/28/2012 10/29/1996 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 8/17/1981 9/28/2012 3/31/1985 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 10/12/1978 12/28/2012 12/21/2010 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 4/5/1980 8/1/2012 7/30/1986 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 12/28/1981 9/6/2012 7/3/1992 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 12/7/1976 5/21/2012 3/1/1978 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 3/6/1983 7/18/2012 2/21/1987 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 3/1/1982 11/12/2012 8/20/1984 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 1/23/1982 10/19/2012 3/13/1984 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 12/31/1988 8/9/2012 1/7/1992 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 10/6/1991 6/4/2012 4/2/1995 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 4/17/1988 9/20/2012 8/2/1989 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 12/13/1991 9/13/2012 9/15/1994 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 12/23/1991 5/28/2012 11/21/1998 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 3/9/1988 7/20/2012 9/3/1988 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 6/2/1985 8/19/2012 6/1/1987 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 4/13/1985 5/26/2012 1/1/2011 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 12/4/1984 8/5/2012 7/7/1989 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 1/19/1985 7/29/2012 6/13/1987 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 1/18/1985 6/23/2012 3/29/1987 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 11/10/1984 7/3/2012 5/3/1986 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 4/8/1985 6/6/2012 2/16/1988 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 12/10/1987 6/28/2012 6/19/1993 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 10/5/1987 6/7/2012 11/1/1989 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 8/21/1983 7/4/2012 12/5/1986 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 10/22/1983 8/31/2012 12/14/1986 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 3/26/1983 9/10/2012 11/26/1984 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 9/29/1984 7/16/2012 7/23/1988 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 6/6/1982 10/13/2012 9/29/1983 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 7/29/1983 7/25/2012 7/25/1987 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 10/17/1983 6/16/2012 10/31/1986 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 7/26/2003 7/25/2012 5/23/2005 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 12/12/2004 8/3/2012 12/19/2008 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 6/12/2001 7/7/2012 3/6/2003 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 5/8/2003 7/25/2012 3/18/2005 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 11/21/2004 7/26/2012 9/2/2008 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 3/5/2003 7/26/2012 12/22/2004 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 11/18/2004 8/15/2012 3/8/2008 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 12/10/2001 8/22/2012 3/30/2004 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 12/22/2004 10/6/2012 2/6/2008 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 1/7/2003 7/20/2012 2/22/2005 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 4/14/1999 8/3/2012 10/30/2001 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 7/10/1999 7/13/2012 3/7/2009 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 4/29/1999 8/4/2012 4/9/2001 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 6/24/1999 6/17/2012 7/22/2001 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 4/2/1999 7/6/2012 11/13/2000 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 4/29/1999 7/25/2012 5/22/2001 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 12/3/1998 7/19/2012 1/7/2001 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 1/25/1997 7/18/2012 10/28/1999 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 4/29/1997 7/29/2012 2/24/2009 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 8/2/1996 8/7/2012 9/17/1998 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 1/26/1997 7/3/2012 9/8/1999 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 2/25/1996 6/17/2012 9/18/1997 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 1/27/1997 7/29/2012 8/2/1999 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 11/26/1996 6/28/2012 3/29/1999 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 3/18/1997 7/23/2012 3/30/1998 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 4/13/1991 7/5/2012 11/19/1993 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE FALSE 2/2/1991 6/16/2012 6/17/2007 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 3/14/1991 7/3/2012 3/5/1994 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 5/17/1991 7/2/2012 6/23/1993 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 5/22/1991 10/19/2012 9/20/1994 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 10/12/1990 7/30/2012 4/30/1993 SLM 2012-3 3/28/2012 Stafford Other Forbearance FALSE TRUE 11/11/1990 7/23/2012 1/1/1994 SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE FALSE 2/5/2008 2/5/2008 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE FALSE 7/10/2007 7/10/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 6/14/2006 6/14/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE FALSE 12/30/2007 12/30/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE FALSE 2/26/2008 2/26/2008 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE FALSE 12/27/2007 12/27/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE FALSE 11/27/2007 11/27/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 10/28/2006 10/28/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE FALSE 7/26/2007 7/26/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 10/22/2006 10/22/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE FALSE 6/1/2007 6/1/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 9/18/2006 9/18/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE FALSE 7/27/2007 7/27/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE FALSE 8/24/2007 8/24/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 9/12/2006 9/12/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE FALSE 8/15/2007 8/15/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 5/24/2005 5/24/2005 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 12/23/2001 12/23/2001 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 4/20/2004 4/20/2004 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 2/8/2005 2/8/2005 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 11/23/2004 11/23/2004 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 12/23/2004 12/23/2004 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 8/11/1994 8/11/1994 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 3/3/1997 3/3/1997 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 9/19/1999 9/19/1999 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 9/18/1999 9/18/1999 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 8/2/1993 8/2/1993 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 11/17/1992 11/17/1992 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 7/15/1992 7/15/1992 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 10/10/1991 10/10/1991 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 4/24/1992 4/24/1992 - SLM 2012-3 3/28/2012 PLUS Other Repayment TRUE TRUE 8/7/1992 8/7/1992 - SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 6/26/2006 6/11/2012 6/26/2006 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 6/9/2006 9/6/2012 6/9/2006 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE FALSE 5/18/2008 1/25/2013 5/18/2008 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE FALSE 1/18/2008 1/21/2013 1/18/2008 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE FALSE 12/27/2007 3/10/2013 12/27/2007 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE FALSE 12/8/2007 2/5/2013 12/8/2007 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 9/29/2006 9/8/2013 9/29/2006 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE FALSE 7/15/2007 2/12/2013 7/15/2007 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 8/31/2006 4/9/2013 8/31/2006 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE FALSE 7/12/2007 11/9/2012 7/12/2007 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 9/20/2006 7/16/2012 9/20/2006 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE FALSE 8/28/2007 2/6/2013 8/28/2007 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 10/5/2006 5/18/2013 10/5/2006 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE FALSE 7/28/2007 11/2/2013 7/28/2007 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 10/12/2006 5/22/2013 10/12/2006 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE FALSE 3/14/2007 10/19/2014 3/14/2007 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 10/24/2004 2/4/2013 10/24/2004 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 9/7/2001 4/22/2013 9/7/2001 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 6/23/2005 8/25/2012 6/23/2005 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 7/1/2003 10/11/2012 7/1/2003 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 11/25/2002 12/21/2012 11/25/2002 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 8/14/1995 1/17/2013 8/14/1995 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 12/23/1995 10/19/2012 12/23/1995 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 7/15/1995 9/27/2012 7/15/1995 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 1/16/1998 7/24/2012 1/16/1998 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 1/22/1999 5/9/2012 1/22/1999 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 4/6/1999 11/24/2012 4/6/1999 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 9/6/1999 8/6/2012 9/6/1999 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 9/15/1999 6/1/2012 9/15/1999 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 1/4/1999 7/4/2012 1/4/1999 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 6/24/1999 4/1/2014 6/24/1999 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 3/6/1994 6/12/2012 3/6/1994 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 5/11/1994 7/3/2012 5/11/1994 SLM 2012-3 3/28/2012 PLUS Other Deferment FALSE TRUE 2/6/1992 5/23/2012 2/6/1992 SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 5/21/2006 5/21/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 4/10/2008 4/10/2008 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 2/7/2008 2/7/2008 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 1/14/2008 1/14/2008 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 1/16/2008 1/16/2008 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 10/22/2006 10/22/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 7/16/2007 7/16/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 11/2/2006 11/2/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 8/2/2007 8/2/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 8/29/2006 8/29/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 8/2/2007 8/2/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 10/2/2006 10/2/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 8/25/2007 8/25/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 8/16/2004 8/16/2004 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 6/29/2002 6/29/2002 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 8/20/2002 8/20/2002 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 12/21/2004 12/21/2004 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 1/2/1997 1/2/1997 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 10/5/1995 10/5/1995 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 10/28/1986 10/28/1986 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 11/20/1998 11/20/1998 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 7/24/1999 7/24/1999 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 12/9/1992 12/9/1992 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 5/5/1993 5/5/1993 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 9/25/1992 9/25/1992 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 8/8/1991 8/8/1991 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 5/22/2006 5/22/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 5/23/2006 5/23/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 4/30/2006 4/30/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 6/15/2006 6/15/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 6/4/2006 6/4/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 6/19/2006 6/19/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 4/17/2008 4/18/2008 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 2/18/2008 2/18/2008 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 2/5/2008 2/5/2008 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 1/15/2008 1/15/2008 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 11/23/2007 11/23/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 9/25/2006 9/25/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 7/23/2007 7/23/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 9/7/2006 9/7/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 1/16/2007 1/16/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 9/20/2006 9/20/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 7/28/2007 7/28/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 9/14/2006 9/14/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 8/8/2007 8/8/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 9/22/2006 9/22/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 8/16/2007 8/16/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 9/19/2006 9/19/2006 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE FALSE 8/11/2007 8/11/2007 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 11/19/2003 11/19/2003 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 2/14/2004 2/14/2004 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 5/6/2004 5/6/2004 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 8/25/2001 8/25/2001 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 9/26/2004 9/26/2004 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 10/10/2003 10/10/2003 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 4/3/2004 4/3/2004 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 6/30/1996 6/30/1996 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 9/13/1996 9/13/1996 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 9/6/1996 9/6/1996 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 10/25/1996 10/25/1996 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 4/25/1997 4/25/1997 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 3/3/1997 3/3/1997 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 4/25/1996 4/25/1996 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 10/20/1984 10/20/1984 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 12/20/1985 12/20/1985 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 1/5/1999 1/5/1999 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 7/20/1999 7/20/1999 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 5/3/1999 5/3/1999 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 4/4/1999 4/4/1999 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 6/12/1999 6/12/1999 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 6/27/1999 6/27/1999 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 6/12/1999 6/12/1999 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 11/21/1993 11/21/1993 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 3/5/1993 3/5/1993 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 3/5/1993 3/5/1993 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 3/11/1993 3/11/1993 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 2/2/1993 2/2/1993 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 2/24/1993 2/24/1993 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 8/14/1993 8/14/1993 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 4/20/1991 4/20/1991 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 5/10/1991 5/10/1991 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 5/25/1991 5/25/1991 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 2/27/1992 2/27/1992 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 9/25/1991 9/25/1991 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 2/17/1991 2/17/1991 - SLM 2012-3 3/28/2012 PLUS Other Repayment FALSE TRUE 11/13/1991 11/13/1991 - SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 5/28/2006 6/3/2012 5/28/2006 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 6/20/2006 4/23/2012 6/20/2006 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 4/20/2006 4/27/2012 4/20/2006 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE FALSE 3/30/2008 8/1/2012 3/31/2008 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE FALSE 1/17/2008 7/5/2012 1/17/2008 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE FALSE 1/8/2008 7/7/2012 1/8/2008 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE FALSE 12/7/2007 8/3/2012 12/7/2007 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 9/22/2006 7/19/2012 9/22/2006 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE FALSE 7/12/2007 7/20/2012 7/12/2007 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 9/13/2006 7/6/2012 9/13/2006 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE FALSE 8/5/2007 7/25/2012 8/5/2007 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 9/24/2006 7/2/2012 9/24/2006 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE FALSE 8/2/2007 7/24/2012 8/2/2007 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 9/11/2006 6/30/2012 9/11/2006 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE FALSE 7/20/2007 8/2/2012 7/20/2007 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 8/30/2006 7/7/2012 8/30/2006 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE FALSE 3/27/2007 9/18/2012 3/27/2007 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 4/30/2004 7/12/2012 4/30/2004 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 6/13/2002 9/29/2012 6/13/2002 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 4/13/2005 6/18/2012 4/13/2005 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 1/18/2005 6/11/2012 1/18/2005 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 10/6/2004 7/26/2012 10/6/2004 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 9/11/2005 5/27/2012 9/11/2005 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 3/22/1996 7/12/2012 3/22/1996 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 2/18/1996 8/2/2012 2/18/1996 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 3/25/1996 9/13/2012 3/25/1996 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 6/17/1997 9/29/2012 6/17/1997 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 1/12/1996 11/1/2012 1/12/1996 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 11/29/1983 12/14/2012 11/29/1983 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 4/5/1999 7/5/2012 4/5/1999 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 8/28/1999 7/23/2012 8/28/1999 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 5/20/1999 7/5/2012 5/20/1999 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 8/25/1998 4/5/2012 8/25/1998 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 8/26/1999 5/9/2012 8/26/1999 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 8/5/1998 8/10/2012 8/5/1998 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 1/10/1999 7/4/2012 1/10/1999 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 9/22/1993 8/9/2012 9/22/1993 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 5/28/1993 6/28/2012 5/28/1993 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 10/24/1993 4/11/2012 10/24/1993 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 9/24/1993 6/24/2012 9/24/1993 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 8/16/1993 9/22/2012 8/16/1993 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 7/4/1991 6/2/2012 7/4/1991 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 5/28/1991 10/11/2012 5/28/1991 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 11/21/1989 7/12/2012 11/21/1989 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 7/22/1992 4/27/2012 7/22/1992 SLM 2012-3 3/28/2012 PLUS Other Forbearance FALSE TRUE 8/24/1992 10/1/2012 8/24/1992 Id Loans Borrowers Pmts Made RemTerm RemIO Payment RiskShare (%) ConsolFee (%) Floor IncomeRebate Coupon (%) BorrMargin Interim (%) Borr Margin Repay (%) BorrCap School (%) BorrCapRepay (%) BorrIndex SAP Margin Interim (%) SAPMarginRepay (%) SAPIndex 1 1 9 15 TRUE 3Mo T Bill LIBOR 1Mo 2 1 7 41 TRUE Fixed Rate LIBOR 1Mo 3 1 16 8 TRUE Fixed Rate LIBOR 1Mo 4 57 8 20 TRUE Fixed Rate LIBOR 1Mo 5 15 16 12 TRUE Fixed Rate LIBOR 1Mo 6 40 8 24 TRUE Fixed Rate LIBOR 1Mo 7 26 20 11 TRUE Fixed Rate LIBOR 1Mo 8 2 13 11 FALSE 3Mo T Bill 3Mo T Bill 9 1 13 11 FALSE 3Mo T Bill 3Mo T Bill 10 3 13 11 FALSE Fixed Rate 3Mo T Bill 11 2 13 11 FALSE Fixed Rate 3Mo T Bill 12 13 8 19 FALSE 3Mo T Bill LIBOR 1Mo 13 5 10 14 FALSE 3Mo T Bill LIBOR 1Mo 14 13 16 15 FALSE 3Mo T Bill LIBOR 1Mo 15 4 19 15 FALSE 3Mo T Bill LIBOR 1Mo 16 2 10 14 FALSE 3Mo T Bill 3Mo T Bill 17 4 7 17 FALSE 3Mo T Bill 3Mo T Bill 18 4 18 6 FALSE 3Mo T Bill 3Mo T Bill 19 2 8 0 TRUE 3Mo T Bill LIBOR 1Mo 20 30 7 0 TRUE 3Mo T Bill LIBOR 1Mo 21 14 17 0 TRUE 3Mo T Bill LIBOR 1Mo 22 3 29 85 0 TRUE 3Mo T Bill LIBOR 1Mo 23 1 41 41 0 TRUE 3Mo T Bill LIBOR 1Mo 24 75 7 87 0 TRUE Fixed Rate LIBOR 1Mo 25 2 16 53 0 TRUE Fixed Rate LIBOR 1Mo 26 1 28 28 0 TRUE Fixed Rate LIBOR 1Mo 27 91 7 99 0 TRUE Fixed Rate LIBOR 1Mo 28 8 17 86 0 TRUE Fixed Rate LIBOR 1Mo 29 7 0 TRUE Fixed Rate LIBOR 1Mo 30 17 99 0 TRUE Fixed Rate LIBOR 1Mo 31 50 30 86 0 TRUE Fixed Rate LIBOR 1Mo 32 7 39 81 0 TRUE Fixed Rate LIBOR 1Mo 33 7 0 TRUE Fixed Rate LIBOR 1Mo 34 18 0 TRUE Fixed Rate LIBOR 1Mo 35 29 29 90 0 TRUE Fixed Rate LIBOR 1Mo 36 15 40 0 TRUE Fixed Rate LIBOR 1Mo 37 1 33 68 0 FALSE 3Mo T Bill 3Mo T Bill 38 9 7 0 FALSE 3Mo T Bill 3Mo T Bill 39 9 78 42 0 FALSE 3Mo T Bill 3Mo T Bill 40 7 18 92 0 FALSE 3Mo T Bill 3Mo T Bill 41 6 42 73 0 FALSE 3Mo T Bill 3Mo T Bill 42 4 7 95 0 FALSE 3Mo T Bill 3Mo T Bill 43 7 79 36 0 FALSE 3Mo T Bill 3Mo T Bill 44 5 19 89 0 FALSE 3Mo T Bill 3Mo T Bill 45 1 43 73 0 FALSE 3Mo T Bill 3Mo T Bill 46 2 56 48 0 FALSE 3Mo T Bill 3Mo T Bill 47 1 7 0 FALSE 3Mo T Bill 3Mo T Bill 48 5 20 0 FALSE 3Mo T Bill 3Mo T Bill 49 5 18 69 0 FALSE 3Mo T Bill 3Mo T Bill 50 1 27 93 0 FALSE 3Mo T Bill 3Mo T Bill 51 1 43 46 0 FALSE 3Mo T Bill 3Mo T Bill 52 1 59 36 0 FALSE 3Mo T Bill 3Mo T Bill 53 1 7 9 0 FALSE 3Mo T Bill 3Mo T Bill 54 1 7 0 FALSE 3Mo T Bill 3Mo T Bill 55 2 17 0 FALSE 3Mo T Bill 3Mo T Bill 56 1 27 93 0 FALSE 3Mo T Bill 3Mo T Bill 57 1 97 23 0 FALSE 3Mo T Bill 3Mo T Bill 58 7 92 32 0 FALSE Fixed Rate 3Mo T Bill 59 1 3 0 FALSE Fixed Rate 3Mo T Bill 60 5 60 60 0 FALSE Fixed Rate 3Mo T Bill 61 3 7 0 FALSE Fixed Rate 3Mo T Bill 62 4 18 0 FALSE Fixed Rate 3Mo T Bill 63 6 23 0 FALSE Fixed Rate 3Mo T Bill 64 2 45 75 0 FALSE Fixed Rate 3Mo T Bill 65 1 49 71 0 FALSE Fixed Rate 3Mo T Bill 66 5 85 28 0 FALSE Fixed Rate 3Mo T Bill 67 1 16 0 FALSE Fixed Rate 3Mo T Bill 68 2 34 79 0 FALSE Fixed Rate 3Mo T Bill 69 1 45 75 0 FALSE Fixed Rate 3Mo T Bill 70 1 49 17 0 FALSE Fixed Rate 3Mo T Bill 71 4 8 0 FALSE Fixed Rate 3Mo T Bill 72 1 8 0 FALSE Fixed Rate 3Mo T Bill 73 1 63 57 0 FALSE Fixed Rate 3Mo T Bill 74 5 17 0 FALSE Fixed Rate 3Mo T Bill 75 2 25 95 0 FALSE Fixed Rate 3Mo T Bill 76 4 42 0 FALSE Fixed Rate 3Mo T Bill 77 7 0 FALSE 3Mo T Bill LIBOR 1Mo 78 7 0 FALSE 3Mo T Bill LIBOR 1Mo 79 17 96 0 FALSE 3Mo T Bill LIBOR 1Mo 80 60 17 0 FALSE 3Mo T Bill LIBOR 1Mo 81 5 33 77 0 FALSE 3Mo T Bill LIBOR 1Mo 82 12 29 91 0 FALSE 3Mo T Bill LIBOR 1Mo 83 4 40 68 0 FALSE 3Mo T Bill LIBOR 1Mo 84 1 53 67 0 FALSE 3Mo T Bill LIBOR 1Mo 85 32 7 0 FALSE 3Mo T Bill 3Mo T Bill 86 10 78 36 0 FALSE 3Mo T Bill 3Mo T Bill 87 51 17 0 FALSE 3Mo T Bill 3Mo T Bill 88 3 30 90 0 FALSE 3Mo T Bill 3Mo T Bill 89 12 40 0 FALSE 3Mo T Bill 3Mo T Bill 90 7 54 66 0 FALSE 3Mo T Bill 3Mo T Bill 91 56 7 0 FALSE 3Mo T Bill 3Mo T Bill 92 1 7 0 FALSE 3Mo T Bill 3Mo T Bill 93 20 84 29 0 FALSE 3Mo T Bill 3Mo T Bill 94 53 17 0 FALSE 3Mo T Bill 3Mo T Bill 95 2 26 94 0 FALSE 3Mo T Bill 3Mo T Bill 96 5 45 74 0 FALSE 3Mo T Bill 3Mo T Bill 97 6 60 0 FALSE 3Mo T Bill 3Mo T Bill 98 13 17 98 0 FALSE 3Mo T Bill 3Mo T Bill 99 4 27 93 0 FALSE 3Mo T Bill 3Mo T Bill 2 41 79 0 FALSE 3Mo T Bill 3Mo T Bill 1 59 36 0 FALSE 3Mo T Bill 3Mo T Bill 76 0 0 TRUE 3Mo T Bill LIBOR 1Mo 0 0 TRUE Fixed Rate LIBOR 1Mo 0 0 TRUE Fixed Rate LIBOR 1Mo 0 0 TRUE Fixed Rate LIBOR 1Mo 0 0 TRUE Fixed Rate LIBOR 1Mo 1 0 0 FALSE 3Mo T Bill 3Mo T Bill 11 0 0 FALSE Fixed Rate 3Mo T Bill 3 0 0 FALSE Fixed Rate 3Mo T Bill 4 0 0 FALSE Fixed Rate 3Mo T Bill 0 0 FALSE 3Mo T Bill LIBOR 1Mo 13 0 0 FALSE 3Mo T Bill 3Mo T Bill 12 0 0 FALSE 3Mo T Bill 3Mo T Bill 27 0 0 TRUE 3Mo T Bill LIBOR 1Mo 83 0 0 TRUE Fixed Rate LIBOR 1Mo 0 0 TRUE Fixed Rate LIBOR 1Mo 1 0 0 TRUE Fixed Rate LIBOR 1Mo 0 0 TRUE Fixed Rate LIBOR 1Mo 0 0 TRUE Fixed Rate LIBOR 1Mo 15 0 0 FALSE Fixed Rate 3Mo T Bill 0 0 FALSE 3Mo T Bill LIBOR 1Mo 13 0 0 FALSE 3Mo T Bill 3Mo T Bill 8 0 0 FALSE 3Mo T Bill 3Mo T Bill 13 1 0 TRUE 3Mo T Bill LIBOR 1Mo 2 0 TRUE 3Mo T Bill LIBOR 1Mo 1 14 0 TRUE 3Mo T Bill LIBOR 1Mo 38 17 0 TRUE 3Mo T Bill LIBOR 1Mo 1 31 25 0 TRUE 3Mo T Bill LIBOR 1Mo 11 31 0 TRUE 3Mo T Bill LIBOR 1Mo 0 0 TRUE Fixed Rate LIBOR 1Mo 1 0 TRUE Fixed Rate LIBOR 1Mo 46 17 96 0 TRUE Fixed Rate LIBOR 1Mo 4 26 91 0 TRUE Fixed Rate LIBOR 1Mo 1 0 TRUE Fixed Rate LIBOR 1Mo 18 0 TRUE Fixed Rate LIBOR 1Mo 29 95 0 TRUE Fixed Rate LIBOR 1Mo 39 38 96 0 TRUE Fixed Rate LIBOR 1Mo 1 0 TRUE Fixed Rate LIBOR 1Mo 18 0 TRUE Fixed Rate LIBOR 1Mo 29 0 TRUE Fixed Rate LIBOR 1Mo 40 0 TRUE Fixed Rate LIBOR 1Mo 9 49 66 0 TRUE Fixed Rate LIBOR 1Mo 3 0 0 FALSE 3Mo T Bill 3Mo T Bill 9 76 43 0 FALSE 3Mo T Bill 3Mo T Bill 1 73 47 0 FALSE 3Mo T Bill 3Mo T Bill 96 3 0 FALSE 3Mo T Bill 3Mo T Bill 2 11 0 FALSE 3Mo T Bill 3Mo T Bill 79 42 0 FALSE 3Mo T Bill 3Mo T Bill 21 18 93 0 FALSE 3Mo T Bill 3Mo T Bill 5 35 0 FALSE 3Mo T Bill 3Mo T Bill 14 29 77 0 FALSE 3Mo T Bill 3Mo T Bill 15 40 76 0 FALSE 3Mo T Bill 3Mo T Bill 14 55 56 0 FALSE 3Mo T Bill 3Mo T Bill 46 4 0 FALSE 3Mo T Bill 3Mo T Bill 67 79 42 0 FALSE 3Mo T Bill 3Mo T Bill 14 16 96 0 FALSE 3Mo T Bill 3Mo T Bill 4 35 0 FALSE 3Mo T Bill 3Mo T Bill 6 31 45 0 FALSE 3Mo T Bill 3Mo T Bill 10 42 66 0 FALSE 3Mo T Bill 3Mo T Bill 8 53 62 0 FALSE 3Mo T Bill 3Mo T Bill 26 5 0 FALSE 3Mo T Bill 3Mo T Bill 31 82 38 0 FALSE 3Mo T Bill 3Mo T Bill 4 22 96 0 FALSE 3Mo T Bill 3Mo T Bill 1 28 0 FALSE 3Mo T Bill 3Mo T Bill 5 30 87 0 FALSE 3Mo T Bill 3Mo T Bill 5 44 69 0 FALSE 3Mo T Bill 3Mo T Bill 3 57 59 0 FALSE 3Mo T Bill 3Mo T Bill 4 0 0 FALSE 3Mo T Bill 3Mo T Bill 3 86 28 0 FALSE 3Mo T Bill 3Mo T Bill 1 29 0 FALSE 3Mo T Bill 3Mo T Bill 1 26 94 0 FALSE 3Mo T Bill 3Mo T Bill 2 47 64 0 FALSE 3Mo T Bill 3Mo T Bill 1 54 68 0 FALSE 3Mo T Bill 3Mo T Bill 4 99 18 0 FALSE 3Mo T Bill 3Mo T Bill 1 45 72 0 FALSE 3Mo T Bill 3Mo T Bill 1 49 71 0 FALSE 3Mo T Bill 3Mo T Bill 16 6 0 FALSE Fixed Rate 3Mo T Bill 15 76 46 0 FALSE Fixed Rate 3Mo T Bill 9 16 96 0 FALSE Fixed Rate 3Mo T Bill 21 31 99 0 FALSE Fixed Rate 3Mo T Bill 8 40 80 0 FALSE Fixed Rate 3Mo T Bill 10 58 62 0 FALSE Fixed Rate 3Mo T Bill 11 5 0 FALSE Fixed Rate 3Mo T Bill 9 87 36 0 FALSE Fixed Rate 3Mo T Bill 2 9 0 FALSE Fixed Rate 3Mo T Bill 4 27 94 0 FALSE Fixed Rate 3Mo T Bill 4 41 79 0 FALSE Fixed Rate 3Mo T Bill 11 53 68 0 FALSE Fixed Rate 3Mo T Bill 19 4 0 FALSE Fixed Rate 3Mo T Bill 11 90 34 0 FALSE Fixed Rate 3Mo T Bill 7 16 94 0 FALSE Fixed Rate 3Mo T Bill 4 14 0 FALSE Fixed Rate 3Mo T Bill 13 28 82 0 FALSE Fixed Rate 3Mo T Bill 9 40 75 0 FALSE Fixed Rate 3Mo T Bill 10 54 64 0 FALSE Fixed Rate 3Mo T Bill 3 3 0 FALSE Fixed Rate 3Mo T Bill 22 84 54 0 FALSE Fixed Rate 3Mo T Bill 11 16 99 0 FALSE Fixed Rate 3Mo T Bill 1 30 90 0 FALSE Fixed Rate 3Mo T Bill 5 41 72 0 FALSE Fixed Rate 3Mo T Bill 7 54 54 0 FALSE Fixed Rate 3Mo T Bill 2 0 FALSE 3Mo T Bill LIBOR 1Mo 2 0 FALSE 3Mo T Bill LIBOR 1Mo 50 70 49 0 FALSE 3Mo T Bill LIBOR 1Mo 18 0 FALSE 3Mo T Bill LIBOR 1Mo 18 0 FALSE 3Mo T Bill LIBOR 1Mo 29 0 FALSE 3Mo T Bill LIBOR 1Mo 30 0 FALSE 3Mo T Bill LIBOR 1Mo 73 44 0 FALSE 3Mo T Bill LIBOR 1Mo 40 43 0 FALSE 3Mo T Bill LIBOR 1Mo 54 55 0 FALSE 3Mo T Bill LIBOR 1Mo 5 52 63 0 FALSE 3Mo T Bill LIBOR 1Mo 3 0 FALSE 3Mo T Bill 3Mo T Bill 27 1 0 FALSE 3Mo T Bill 3Mo T Bill 80 59 0 FALSE 3Mo T Bill 3Mo T Bill 17 0 FALSE 3Mo T Bill 3Mo T Bill 70 32 87 0 FALSE 3Mo T Bill 3Mo T Bill 68 43 71 0 FALSE 3Mo T Bill 3Mo T Bill 41 55 93 0 FALSE 3Mo T Bill 3Mo T Bill 1 10 99 0 FALSE 3Mo T Bill 3Mo T Bill 1 19 51 0 FALSE 3Mo T Bill 3Mo T Bill 2 0 FALSE 3Mo T Bill 3Mo T Bill 13 3 0 FALSE 3Mo T Bill 3Mo T Bill 84 42 0 FALSE 3Mo T Bill 3Mo T Bill 18 94 0 FALSE 3Mo T Bill 3Mo T Bill 4 38 0 FALSE 3Mo T Bill 3Mo T Bill 31 87 0 FALSE 3Mo T Bill 3Mo T Bill 78 42 76 0 FALSE 3Mo T Bill 3Mo T Bill 2 40 0 FALSE 3Mo T Bill 3Mo T Bill 58 56 66 0 FALSE 3Mo T Bill 3Mo T Bill 44 5 0 FALSE 3Mo T Bill 3Mo T Bill 59 86 32 0 FALSE 3Mo T Bill 3Mo T Bill 1 18 0 FALSE 3Mo T Bill 3Mo T Bill 2 29 0 FALSE 3Mo T Bill 3Mo T Bill 12 30 81 0 FALSE 3Mo T Bill 3Mo T Bill 7 42 73 0 FALSE 3Mo T Bill 3Mo T Bill 6 53 61 0 FALSE 3Mo T Bill 3Mo T Bill 81 5 23 TRUE 3Mo T Bill LIBOR 1Mo 1 18 6 TRUE 3Mo T Bill LIBOR 1Mo 22 21 10 TRUE 3Mo T Bill LIBOR 1Mo 16 33 14 TRUE 3Mo T Bill LIBOR 1Mo 8 42 6 TRUE 3Mo T Bill LIBOR 1Mo 74 3 23 TRUE Fixed Rate LIBOR 1Mo 2 14 73 18 TRUE Fixed Rate LIBOR 1Mo 4 22 TRUE Fixed Rate LIBOR 1Mo 55 18 8 TRUE Fixed Rate LIBOR 1Mo 4 27 93 17 TRUE Fixed Rate LIBOR 1Mo 5 23 TRUE Fixed Rate LIBOR 1Mo 18 12 TRUE Fixed Rate LIBOR 1Mo 30 15 TRUE Fixed Rate LIBOR 1Mo 39 9 TRUE Fixed Rate LIBOR 1Mo 5 24 TRUE Fixed Rate LIBOR 1Mo 18 12 TRUE Fixed Rate LIBOR 1Mo 30 16 TRUE Fixed Rate LIBOR 1Mo 40 8 TRUE Fixed Rate LIBOR 1Mo 4 6 18 FALSE 3Mo T Bill 3Mo T Bill 1 33 87 15 FALSE 3Mo T Bill 3Mo T Bill 2 47 73 1 FALSE 3Mo T Bill 3Mo T Bill 2 6 18 FALSE 3Mo T Bill 3Mo T Bill 1 17 7 FALSE 3Mo T Bill 3Mo T Bill 1 33 87 15 FALSE 3Mo T Bill 3Mo T Bill 33 5 23 FALSE 3Mo T Bill 3Mo T Bill 13 15 9 FALSE 3Mo T Bill 3Mo T Bill 2 33 87 15 FALSE 3Mo T Bill 3Mo T Bill 1 42 78 6 FALSE 3Mo T Bill 3Mo T Bill 19 5 19 FALSE 3Mo T Bill 3Mo T Bill 8 18 6 FALSE 3Mo T Bill 3Mo T Bill 4 32 88 15 FALSE 3Mo T Bill 3Mo T Bill 5 3 25 FALSE 3Mo T Bill 3Mo T Bill 1 30 90 18 FALSE 3Mo T Bill 3Mo T Bill 1 42 78 6 FALSE 3Mo T Bill 3Mo T Bill 1 5 19 FALSE 3Mo T Bill 3Mo T Bill 1 30 90 18 FALSE 3Mo T Bill 3Mo T Bill 1 47 73 1 FALSE 3Mo T Bill 3Mo T Bill 2 6 18 FALSE Fixed Rate 3Mo T Bill 16 17 7 FALSE Fixed Rate 3Mo T Bill 1 47 73 1 FALSE Fixed Rate 3Mo T Bill 6 3 21 FALSE Fixed Rate 3Mo T Bill 8 8 17 FALSE Fixed Rate 3Mo T Bill 7 20 4 FALSE Fixed Rate 3Mo T Bill 1 26 94 10 FALSE Fixed Rate 3Mo T Bill 1 46 42 2 FALSE Fixed Rate 3Mo T Bill 1 8 16 FALSE Fixed Rate 3Mo T Bill 2 10 14 FALSE Fixed Rate 3Mo T Bill 17 18 15 FALSE Fixed Rate 3Mo T Bill 2 47 73 1 FALSE Fixed Rate 3Mo T Bill 5 22 FALSE 3Mo T Bill LIBOR 1Mo 5 23 FALSE 3Mo T Bill LIBOR 1Mo 19 14 FALSE 3Mo T Bill LIBOR 1Mo 18 11 FALSE 3Mo T Bill LIBOR 1Mo 44 31 16 FALSE 3Mo T Bill LIBOR 1Mo 30 17 FALSE 3Mo T Bill LIBOR 1Mo 35 43 5 FALSE 3Mo T Bill LIBOR 1Mo 99 41 7 FALSE 3Mo T Bill LIBOR 1Mo 5 21 FALSE 3Mo T Bill 3Mo T Bill 68 18 8 FALSE 3Mo T Bill 3Mo T Bill 1 22 26 FALSE 3Mo T Bill 3Mo T Bill 14 31 13 FALSE 3Mo T Bill 3Mo T Bill 10 40 8 FALSE 3Mo T Bill 3Mo T Bill 5 20 FALSE 3Mo T Bill 3Mo T Bill 1 2 22 FALSE 3Mo T Bill 3Mo T Bill 68 19 6 FALSE 3Mo T Bill 3Mo T Bill 7 29 91 17 FALSE 3Mo T Bill 3Mo T Bill 12 40 80 8 FALSE 3Mo T Bill 3Mo T Bill 14 5 22 FALSE 3Mo T Bill 3Mo T Bill 6 17 7 FALSE 3Mo T Bill 3Mo T Bill 3 25 95 23 FALSE 3Mo T Bill 3Mo T Bill 3 44 71 4 FALSE 3Mo T Bill 3Mo T Bill 28 2 0 TRUE 3Mo T Bill LIBOR 1Mo 4 0 TRUE 3Mo T Bill LIBOR 1Mo 1 63 57 0 TRUE 3Mo T Bill LIBOR 1Mo 4 61 56 0 TRUE 3Mo T Bill LIBOR 1Mo 7 16 80 0 TRUE 3Mo T Bill LIBOR 1Mo 18 0 TRUE 3Mo T Bill LIBOR 1Mo 3 28 83 0 TRUE 3Mo T Bill LIBOR 1Mo 31 0 TRUE 3Mo T Bill LIBOR 1Mo 1 48 72 0 TRUE 3Mo T Bill LIBOR 1Mo 43 0 TRUE 3Mo T Bill LIBOR 1Mo 1 58 42 0 TRUE 3Mo T Bill LIBOR 1Mo 73 52 0 TRUE 3Mo T Bill LIBOR 1Mo 3 0 TRUE Fixed Rate LIBOR 1Mo 41 15 89 0 TRUE Fixed Rate LIBOR 1Mo 1 25 16 0 TRUE Fixed Rate LIBOR 1Mo 3 0 TRUE Fixed Rate LIBOR 1Mo 17 0 TRUE Fixed Rate LIBOR 1Mo 28 93 0 TRUE Fixed Rate LIBOR 1Mo 3 38 82 0 TRUE Fixed Rate LIBOR 1Mo 3 0 TRUE Fixed Rate LIBOR 1Mo 18 0 TRUE Fixed Rate LIBOR 1Mo 30 0 TRUE Fixed Rate LIBOR 1Mo 39 0 TRUE Fixed Rate LIBOR 1Mo 2 6 63 0 TRUE Fixed Rate LIBOR 1Mo 3 0 TRUE Fixed Rate LIBOR 1Mo 1 23 0 TRUE Fixed Rate LIBOR 1Mo 18 0 TRUE Fixed Rate LIBOR 1Mo 4 12 0 TRUE Fixed Rate LIBOR 1Mo 30 0 TRUE Fixed Rate LIBOR 1Mo 40 0 TRUE Fixed Rate LIBOR 1Mo 51 0 TRUE Fixed Rate LIBOR 1Mo 2 10 0 FALSE 3Mo T Bill 3Mo T Bill 1 31 21 0 FALSE 3Mo T Bill 3Mo T Bill 12 3 0 FALSE 3Mo T Bill 3Mo T Bill 27 86 35 0 FALSE 3Mo T Bill 3Mo T Bill 6 16 0 FALSE 3Mo T Bill 3Mo T Bill 2 5 0 FALSE 3Mo T Bill 3Mo T Bill 2 34 86 0 FALSE 3Mo T Bill 3Mo T Bill 3 47 73 0 FALSE 3Mo T Bill 3Mo T Bill 2 59 61 0 FALSE 3Mo T Bill 3Mo T Bill 1 4 0 FALSE 3Mo T Bill 3Mo T Bill 10 90 33 0 FALSE 3Mo T Bill 3Mo T Bill 2 16 0 FALSE 3Mo T Bill 3Mo T Bill 2 42 0 FALSE 3Mo T Bill 3Mo T Bill 1 58 62 0 FALSE 3Mo T Bill 3Mo T Bill 4 0 FALSE 3Mo T Bill 3Mo T Bill 2 2 0 FALSE 3Mo T Bill 3Mo T Bill 87 41 0 FALSE 3Mo T Bill 3Mo T Bill 89 17 0 FALSE 3Mo T Bill 3Mo T Bill 1 24 96 0 FALSE 3Mo T Bill 3Mo T Bill 55 47 0 FALSE 3Mo T Bill 3Mo T Bill 57 29 90 0 FALSE 3Mo T Bill 3Mo T Bill 83 42 78 0 FALSE 3Mo T Bill 3Mo T Bill 55 61 0 FALSE 3Mo T Bill 3Mo T Bill 65 4 0 FALSE 3Mo T Bill 3Mo T Bill 1 0 0 FALSE 3Mo T Bill 3Mo T Bill 87 35 0 FALSE 3Mo T Bill 3Mo T Bill 43 19 97 0 FALSE 3Mo T Bill 3Mo T Bill 27 39 0 FALSE 3Mo T Bill 3Mo T Bill 34 30 86 0 FALSE 3Mo T Bill 3Mo T Bill 59 43 76 0 FALSE 3Mo T Bill 3Mo T Bill 55 55 62 0 FALSE 3Mo T Bill 3Mo T Bill 1 52 68 0 FALSE 3Mo T Bill 3Mo T Bill 33 6 0 FALSE 3Mo T Bill 3Mo T Bill 86 47 0 FALSE 3Mo T Bill 3Mo T Bill 21 15 0 FALSE 3Mo T Bill 3Mo T Bill 32 39 0 FALSE 3Mo T Bill 3Mo T Bill 9 32 89 0 FALSE 3Mo T Bill 3Mo T Bill 16 41 77 0 FALSE 3Mo T Bill 3Mo T Bill 16 56 66 0 FALSE 3Mo T Bill 3Mo T Bill 2 54 78 0 FALSE 3Mo T Bill 3Mo T Bill 9 6 0 FALSE 3Mo T Bill 3Mo T Bill 57 88 39 0 FALSE 3Mo T Bill 3Mo T Bill 8 18 86 0 FALSE 3Mo T Bill 3Mo T Bill 17 44 0 FALSE 3Mo T Bill 3Mo T Bill 6 34 84 0 FALSE 3Mo T Bill 3Mo T Bill 5 43 76 0 FALSE 3Mo T Bill 3Mo T Bill 11 53 64 0 FALSE 3Mo T Bill 3Mo T Bill 1 54 78 0 FALSE 3Mo T Bill 3Mo T Bill 5 4 0 FALSE 3Mo T Bill 3Mo T Bill 22 94 28 0 FALSE 3Mo T Bill 3Mo T Bill 1 15 26 0 FALSE 3Mo T Bill 3Mo T Bill 6 44 0 FALSE 3Mo T Bill 3Mo T Bill 1 30 90 0 FALSE 3Mo T Bill 3Mo T Bill 2 55 65 0 FALSE 3Mo T Bill 3Mo T Bill 2 10 0 FALSE Fixed Rate 3Mo T Bill 1 84 36 0 FALSE Fixed Rate 3Mo T Bill 4 45 75 0 FALSE Fixed Rate 3Mo T Bill 25 6 0 FALSE Fixed Rate 3Mo T Bill 6 8 0 FALSE Fixed Rate 3Mo T Bill 76 45 0 FALSE Fixed Rate 3Mo T Bill 3 61 59 0 FALSE Fixed Rate 3Mo T Bill 35 18 0 FALSE Fixed Rate 3Mo T Bill 3 13 0 FALSE Fixed Rate 3Mo T Bill 7 25 0 FALSE Fixed Rate 3Mo T Bill 28 28 87 0 FALSE Fixed Rate 3Mo T Bill 2 32 88 0 FALSE Fixed Rate 3Mo T Bill 33 43 75 0 FALSE Fixed Rate 3Mo T Bill 55 55 63 0 FALSE Fixed Rate 3Mo T Bill 1 5 63 0 FALSE Fixed Rate 3Mo T Bill 31 6 0 FALSE Fixed Rate 3Mo T Bill 77 79 41 0 FALSE Fixed Rate 3Mo T Bill 12 19 91 0 FALSE Fixed Rate 3Mo T Bill 6 29 0 FALSE Fixed Rate 3Mo T Bill 7 29 91 0 FALSE Fixed Rate 3Mo T Bill 17 45 72 0 FALSE Fixed Rate 3Mo T Bill 22 57 62 0 FALSE Fixed Rate 3Mo T Bill 27 8 0 FALSE Fixed Rate 3Mo T Bill 1 11 0 FALSE Fixed Rate 3Mo T Bill 78 43 0 FALSE Fixed Rate 3Mo T Bill 39 17 99 0 FALSE Fixed Rate 3Mo T Bill 1 24 96 0 FALSE Fixed Rate 3Mo T Bill 25 33 0 FALSE Fixed Rate 3Mo T Bill 37 30 87 0 FALSE Fixed Rate 3Mo T Bill 54 42 74 0 FALSE Fixed Rate 3Mo T Bill 76 56 65 0 FALSE Fixed Rate 3Mo T Bill 7 93 33 0 FALSE Fixed Rate 3Mo T Bill 5 35 85 0 FALSE Fixed Rate 3Mo T Bill 3 57 63 0 FALSE Fixed Rate 3Mo T Bill 6 9 85 0 FALSE Fixed Rate 3Mo T Bill 77 43 0 FALSE Fixed Rate 3Mo T Bill 27 15 0 FALSE Fixed Rate 3Mo T Bill 7 22 0 FALSE Fixed Rate 3Mo T Bill 58 30 88 0 FALSE Fixed Rate 3Mo T Bill 74 42 80 0 FALSE Fixed Rate 3Mo T Bill 90 55 64 0 FALSE Fixed Rate 3Mo T Bill 5 0 FALSE 3Mo T Bill LIBOR 1Mo 4 0 FALSE 3Mo T Bill LIBOR 1Mo 76 0 FALSE 3Mo T Bill LIBOR 1Mo 13 62 0 FALSE 3Mo T Bill LIBOR 1Mo 17 0 FALSE 3Mo T Bill LIBOR 1Mo 18 0 FALSE 3Mo T Bill LIBOR 1Mo 1 55 0 FALSE 3Mo T Bill LIBOR 1Mo 30 0 FALSE 3Mo T Bill LIBOR 1Mo 29 0 FALSE 3Mo T Bill LIBOR 1Mo 42 0 FALSE 3Mo T Bill LIBOR 1Mo 41 0 FALSE 3Mo T Bill LIBOR 1Mo 53 0 FALSE 3Mo T Bill LIBOR 1Mo 52 0 FALSE 3Mo T Bill LIBOR 1Mo 5 0 FALSE 3Mo T Bill 3Mo T Bill 25 3 0 FALSE 3Mo T Bill 3Mo T Bill 83 61 0 FALSE 3Mo T Bill 3Mo T Bill 17 0 FALSE 3Mo T Bill 3Mo T Bill 5 16 0 FALSE 3Mo T Bill 3Mo T Bill 16 0 FALSE 3Mo T Bill 3Mo T Bill 31 0 FALSE 3Mo T Bill 3Mo T Bill 6 33 0 FALSE 3Mo T Bill 3Mo T Bill 42 0 FALSE 3Mo T Bill 3Mo T Bill 16 41 0 FALSE 3Mo T Bill 3Mo T Bill 54 95 0 FALSE 3Mo T Bill 3Mo T Bill 3 53 84 0 FALSE 3Mo T Bill 3Mo T Bill 1 1 0 FALSE 3Mo T Bill 3Mo T Bill 5 0 FALSE 3Mo T Bill 3Mo T Bill 11 4 0 FALSE 3Mo T Bill 3Mo T Bill 85 42 0 FALSE 3Mo T Bill 3Mo T Bill 17 0 FALSE 3Mo T Bill 3Mo T Bill 1 24 96 0 FALSE 3Mo T Bill 3Mo T Bill 49 0 FALSE 3Mo T Bill 3Mo T Bill 30 89 0 FALSE 3Mo T Bill 3Mo T Bill 5 29 86 0 FALSE 3Mo T Bill 3Mo T Bill 43 77 0 FALSE 3Mo T Bill 3Mo T Bill 10 41 79 0 FALSE 3Mo T Bill 3Mo T Bill 55 66 0 FALSE 3Mo T Bill 3Mo T Bill 64 7 0 FALSE 3Mo T Bill 3Mo T Bill 84 38 0 FALSE 3Mo T Bill 3Mo T Bill 29 16 95 0 FALSE 3Mo T Bill 3Mo T Bill 69 37 0 FALSE 3Mo T Bill 3Mo T Bill 30 31 91 0 FALSE 3Mo T Bill 3Mo T Bill 39 44 71 0 FALSE 3Mo T Bill 3Mo T Bill 59 54 64 0 FALSE 3Mo T Bill 3Mo T Bill 2 54 78 0 FALSE 3Mo T Bill 3Mo T Bill 14 3 80 0 TRUE 3Mo T Bill LIBOR 1Mo 1 0 TRUE 3Mo T Bill LIBOR 1Mo 21 16 0 TRUE 3Mo T Bill LIBOR 1Mo 8 29 0 TRUE 3Mo T Bill LIBOR 1Mo 4 43 0 TRUE 3Mo T Bill LIBOR 1Mo 1 49 71 0 TRUE 3Mo T Bill LIBOR 1Mo 0 0 TRUE Fixed Rate LIBOR 1Mo 1 0 TRUE Fixed Rate LIBOR 1Mo 19 17 0 TRUE Fixed Rate LIBOR 1Mo 1 0 TRUE Fixed Rate LIBOR 1Mo 17 0 TRUE Fixed Rate LIBOR 1Mo 29 0 TRUE Fixed Rate LIBOR 1Mo 16 40 0 TRUE Fixed Rate LIBOR 1Mo 2 3 0 TRUE Fixed Rate LIBOR 1Mo 1 0 TRUE Fixed Rate LIBOR 1Mo 17 0 TRUE Fixed Rate LIBOR 1Mo 29 0 TRUE Fixed Rate LIBOR 1Mo 42 40 0 TRUE Fixed Rate LIBOR 1Mo 2 51 50 0 TRUE Fixed Rate LIBOR 1Mo 2 68 52 0 FALSE 3Mo T Bill 3Mo T Bill 1 68 52 0 FALSE 3Mo T Bill 3Mo T Bill 3 0 0 FALSE 3Mo T Bill 3Mo T Bill 1 0 0 FALSE 3Mo T Bill 3Mo T Bill 4 35 0 FALSE 3Mo T Bill 3Mo T Bill 1 54 0 FALSE 3Mo T Bill 3Mo T Bill 3 28 88 0 FALSE 3Mo T Bill 3Mo T Bill 1 0 0 FALSE 3Mo T Bill 3Mo T Bill 82 5 0 FALSE 3Mo T Bill 3Mo T Bill 4 0 0 FALSE 3Mo T Bill 3Mo T Bill 38 94 35 0 FALSE 3Mo T Bill 3Mo T Bill 16 16 0 FALSE 3Mo T Bill 3Mo T Bill 8 69 0 FALSE 3Mo T Bill 3Mo T Bill 7 29 91 0 FALSE 3Mo T Bill 3Mo T Bill 7 41 79 0 FALSE 3Mo T Bill 3Mo T Bill 5 54 63 0 FALSE 3Mo T Bill 3Mo T Bill 33 6 0 FALSE 3Mo T Bill 3Mo T Bill 1 0 0 FALSE 3Mo T Bill 3Mo T Bill 26 89 38 0 FALSE 3Mo T Bill 3Mo T Bill 13 18 0 FALSE 3Mo T Bill 3Mo T Bill 1 17 0 FALSE 3Mo T Bill 3Mo T Bill 5 29 86 0 FALSE 3Mo T Bill 3Mo T Bill 3 44 68 0 FALSE 3Mo T Bill 3Mo T Bill 4 56 62 0 FALSE 3Mo T Bill 3Mo T Bill 31 6 0 FALSE 3Mo T Bill 3Mo T Bill 5 93 35 0 FALSE 3Mo T Bill 3Mo T Bill 1 13 0 FALSE 3Mo T Bill 3Mo T Bill 3 21 0 FALSE 3Mo T Bill 3Mo T Bill 7 30 88 0 FALSE 3Mo T Bill 3Mo T Bill 4 38 82 0 FALSE 3Mo T Bill 3Mo T Bill 6 2 0 FALSE 3Mo T Bill 3Mo T Bill 3 90 43 0 FALSE 3Mo T Bill 3Mo T Bill 3 14 0 FALSE 3Mo T Bill 3Mo T Bill 1 13 0 FALSE 3Mo T Bill 3Mo T Bill 1 26 94 0 FALSE 3Mo T Bill 3Mo T Bill 1 38 82 0 FALSE 3Mo T Bill 3Mo T Bill 1 12 0 FALSE 3Mo T Bill 3Mo T Bill 13 8 0 FALSE Fixed Rate 3Mo T Bill 7 0 0 FALSE Fixed Rate 3Mo T Bill 14 88 28 0 FALSE Fixed Rate 3Mo T Bill 13 20 0 FALSE Fixed Rate 3Mo T Bill 1 7 0 FALSE Fixed Rate 3Mo T Bill 9 29 91 0 FALSE Fixed Rate 3Mo T Bill 12 39 80 0 FALSE Fixed Rate 3Mo T Bill 11 53 65 0 FALSE Fixed Rate 3Mo T Bill 14 6 0 FALSE Fixed Rate 3Mo T Bill 3 39 0 FALSE Fixed Rate 3Mo T Bill 4 19 44 0 FALSE Fixed Rate 3Mo T Bill 2 20 0 FALSE Fixed Rate 3Mo T Bill 1 29 66 0 FALSE Fixed Rate 3Mo T Bill 1 47 34 0 FALSE Fixed Rate 3Mo T Bill 27 9 0 FALSE Fixed Rate 3Mo T Bill 3 0 0 FALSE Fixed Rate 3Mo T Bill 17 70 48 0 FALSE Fixed Rate 3Mo T Bill 26 16 93 0 FALSE Fixed Rate 3Mo T Bill 13 30 85 0 FALSE Fixed Rate 3Mo T Bill 9 41 74 0 FALSE Fixed Rate 3Mo T Bill 19 56 63 0 FALSE Fixed Rate 3Mo T Bill 3 89 31 0 FALSE Fixed Rate 3Mo T Bill 2 16 0 FALSE Fixed Rate 3Mo T Bill 23 5 0 FALSE Fixed Rate 3Mo T Bill 39 82 38 0 FALSE Fixed Rate 3Mo T Bill 31 17 0 FALSE Fixed Rate 3Mo T Bill 4 17 0 FALSE Fixed Rate 3Mo T Bill 9 30 90 0 FALSE Fixed Rate 3Mo T Bill 23 43 77 0 FALSE Fixed Rate 3Mo T Bill 8 54 64 0 FALSE Fixed Rate 3Mo T Bill 3 0 FALSE 3Mo T Bill LIBOR 1Mo 1 0 FALSE 3Mo T Bill LIBOR 1Mo 31 74 49 0 FALSE 3Mo T Bill LIBOR 1Mo 18 0 FALSE 3Mo T Bill LIBOR 1Mo 17 0 FALSE 3Mo T Bill LIBOR 1Mo 71 30 0 FALSE 3Mo T Bill LIBOR 1Mo 94 29 0 FALSE 3Mo T Bill LIBOR 1Mo 45 43 0 FALSE 3Mo T Bill LIBOR 1Mo 8 41 0 FALSE 3Mo T Bill LIBOR 1Mo 29 52 0 FALSE 3Mo T Bill LIBOR 1Mo 4 0 FALSE 3Mo T Bill 3Mo T Bill 18 5 0 FALSE 3Mo T Bill 3Mo T Bill 61 83 40 0 FALSE 3Mo T Bill 3Mo T Bill 68 17 0 FALSE 3Mo T Bill 3Mo T Bill 31 31 91 0 FALSE 3Mo T Bill 3Mo T Bill 27 42 86 0 FALSE 3Mo T Bill 3Mo T Bill 9 55 63 0 FALSE 3Mo T Bill 3Mo T Bill 4 0 FALSE 3Mo T Bill 3Mo T Bill 9 0 0 FALSE 3Mo T Bill 3Mo T Bill 91 89 36 0 FALSE 3Mo T Bill 3Mo T Bill 69 17 99 0 FALSE 3Mo T Bill 3Mo T Bill 6 60 0 FALSE 3Mo T Bill 3Mo T Bill 43 31 85 0 FALSE 3Mo T Bill 3Mo T Bill 25 42 78 0 FALSE 3Mo T Bill 3Mo T Bill 12 54 56 0 FALSE 3Mo T Bill 3Mo T Bill 33 5 0 FALSE 3Mo T Bill 3Mo T Bill 3 0 0 FALSE 3Mo T Bill 3Mo T Bill 19 89 35 0 FALSE 3Mo T Bill 3Mo T Bill 14 18 95 0 FALSE 3Mo T Bill 3Mo T Bill 7 24 0 FALSE 3Mo T Bill 3Mo T Bill 16 29 86 0 FALSE 3Mo T Bill 3Mo T Bill 10 44 73 0 FALSE 3Mo T Bill 3Mo T Bill 2 9 15 TRUE Fixed Rate LIBOR 1Mo 2 15 9 TRUE Fixed Rate LIBOR 1Mo 2 17 0 TRUE 3Mo T Bill LIBOR 1Mo 22 8 0 TRUE Fixed Rate LIBOR 1Mo 11 18 0 TRUE Fixed Rate LIBOR 1Mo 7 31 88 0 TRUE Fixed Rate LIBOR 1Mo 5 39 79 0 TRUE Fixed Rate LIBOR 1Mo 5 7 0 TRUE Fixed Rate LIBOR 1Mo 10 7 0 TRUE Fixed Rate LIBOR 1Mo 3 19 0 TRUE Fixed Rate LIBOR 1Mo 6 19 99 0 TRUE Fixed Rate LIBOR 1Mo 1 27 93 0 TRUE Fixed Rate LIBOR 1Mo 5 32 0 TRUE Fixed Rate LIBOR 1Mo 3 39 81 0 TRUE Fixed Rate LIBOR 1Mo 1 56 64 0 TRUE Fixed Rate LIBOR 1Mo 2 49 66 0 TRUE Fixed Rate LIBOR 1Mo 8 7 0 FALSE 3Mo T Bill LIBOR 1Mo 3 77 43 0 FALSE 3Mo T Bill LIBOR 1Mo 9 17 0 FALSE 3Mo T Bill LIBOR 1Mo 3 28 88 0 FALSE 3Mo T Bill LIBOR 1Mo 6 42 77 0 FALSE 3Mo T Bill LIBOR 1Mo 2 54 66 0 FALSE 3Mo T Bill LIBOR 1Mo 1 7 0 FALSE 1Yr T Bill 3Mo T Bill 2 15 0 FALSE 1Yr T Bill 3Mo T Bill 4 16 97 0 FALSE 3Mo T Bill 3Mo T Bill 2 29 91 0 FALSE 3Mo T Bill 3Mo T Bill 1 7 0 FALSE 1Yr T Bill 3Mo T Bill 1 31 89 0 FALSE 1Yr T Bill 3Mo T Bill 1 7 0 FALSE 1Yr T Bill 3Mo T Bill 1 17 0 FALSE 1Yr T Bill 3Mo T Bill 2 22 0 FALSE 1Yr T Bill 3Mo T Bill 1 36 44 0 FALSE 1Yr T Bill 3Mo T Bill 1 48 72 0 TRUE 3Mo T Bill LIBOR 1Mo 1 54 66 0 TRUE 3Mo T Bill LIBOR 1Mo 1 0 TRUE Fixed Rate LIBOR 1Mo 49 18 0 TRUE Fixed Rate LIBOR 1Mo 42 30 0 TRUE Fixed Rate LIBOR 1Mo 23 41 78 0 TRUE Fixed Rate LIBOR 1Mo 49 2 0 TRUE Fixed Rate LIBOR 1Mo 2 0 TRUE Fixed Rate LIBOR 1Mo 7 21 0 TRUE Fixed Rate LIBOR 1Mo 32 19 0 TRUE Fixed Rate LIBOR 1Mo 8 28 92 0 TRUE Fixed Rate LIBOR 1Mo 20 28 0 TRUE Fixed Rate LIBOR 1Mo 10 43 0 TRUE Fixed Rate LIBOR 1Mo 18 42 0 TRUE Fixed Rate LIBOR 1Mo 6 53 67 0 TRUE Fixed Rate LIBOR 1Mo 2 49 70 0 TRUE Fixed Rate LIBOR 1Mo 25 6 0 FALSE 3Mo T Bill LIBOR 1Mo 3 94 26 0 FALSE 3Mo T Bill LIBOR 1Mo 7 16 0 FALSE 3Mo T Bill LIBOR 1Mo 5 29 0 FALSE 3Mo T Bill LIBOR 1Mo 2 44 76 0 FALSE 3Mo T Bill LIBOR 1Mo 6 2 0 FALSE 1Yr T Bill 3Mo T Bill 7 80 42 0 FALSE 1Yr T Bill 3Mo T Bill 3 24 96 0 FALSE 1Yr T Bill 3Mo T Bill 1 55 65 0 FALSE 1Yr T Bill 3Mo T Bill 2 0 0 FALSE 3Mo T Bill 3Mo T Bill 15 84 34 0 FALSE 3Mo T Bill 3Mo T Bill 4 15 0 FALSE 3Mo T Bill 3Mo T Bill 4 31 89 0 FALSE 3Mo T Bill 3Mo T Bill 6 44 76 0 FALSE 3Mo T Bill 3Mo T Bill 2 55 65 0 FALSE 3Mo T Bill 3Mo T Bill 7 91 31 0 FALSE 1Yr T Bill 3Mo T Bill 1 14 10 0 FALSE 1Yr T Bill 3Mo T Bill 3 89 31 0 FALSE 1Yr T Bill 3Mo T Bill 4 3 21 TRUE 3Mo T Bill LIBOR 1Mo 5 25 TRUE Fixed Rate LIBOR 1Mo 18 12 TRUE Fixed Rate LIBOR 1Mo 44 30 15 TRUE Fixed Rate LIBOR 1Mo 79 42 6 TRUE Fixed Rate LIBOR 1Mo 20 6 25 TRUE Fixed Rate LIBOR 1Mo 64 7 25 TRUE Fixed Rate LIBOR 1Mo 12 18 18 TRUE Fixed Rate LIBOR 1Mo 47 18 13 TRUE Fixed Rate LIBOR 1Mo 2 30 18 TRUE Fixed Rate LIBOR 1Mo 16 31 14 TRUE Fixed Rate LIBOR 1Mo 3 45 3 TRUE Fixed Rate LIBOR 1Mo 29 43 5 TRUE Fixed Rate LIBOR 1Mo 15 7 17 FALSE 3Mo T Bill LIBOR 1Mo 10 20 5 FALSE 3Mo T Bill LIBOR 1Mo 3 35 13 FALSE 3Mo T Bill LIBOR 1Mo 2 41 79 7 FALSE 3Mo T Bill LIBOR 1Mo 11 6 29 FALSE 1Yr T Bill 3Mo T Bill 1 13 11 FALSE 1Yr T Bill 3Mo T Bill 1 3 21 FALSE Fixed Rate 3Mo T Bill 8 5 19 FALSE 3Mo T Bill 3Mo T Bill 3 17 7 FALSE 3Mo T Bill 3Mo T Bill 1 3 21 FALSE 1Yr T Bill 3Mo T Bill 2 22 98 2 FALSE 1Yr T Bill 3Mo T Bill 1 1 23 FALSE 1Yr T Bill 3Mo T Bill 4 17 7 FALSE 1Yr T Bill 3Mo T Bill 2 7 0 TRUE 3Mo T Bill LIBOR 1Mo 4 66 52 0 TRUE 3Mo T Bill LIBOR 1Mo 3 19 0 TRUE 3Mo T Bill LIBOR 1Mo 2 29 91 0 TRUE 3Mo T Bill LIBOR 1Mo 4 41 83 0 TRUE 3Mo T Bill LIBOR 1Mo 2 53 67 0 TRUE 3Mo T Bill LIBOR 1Mo 5 0 TRUE Fixed Rate LIBOR 1Mo 18 0 TRUE Fixed Rate LIBOR 1Mo 31 0 TRUE Fixed Rate LIBOR 1Mo 44 92 0 TRUE Fixed Rate LIBOR 1Mo 49 82 0 TRUE Fixed Rate LIBOR 1Mo 5 0 TRUE Fixed Rate LIBOR 1Mo 4 0 TRUE Fixed Rate LIBOR 1Mo 62 78 0 TRUE Fixed Rate LIBOR 1Mo 15 61 77 0 TRUE Fixed Rate LIBOR 1Mo 74 19 0 TRUE Fixed Rate LIBOR 1Mo 18 0 TRUE Fixed Rate LIBOR 1Mo 63 30 0 TRUE Fixed Rate LIBOR 1Mo 31 0 TRUE Fixed Rate LIBOR 1Mo 43 0 TRUE Fixed Rate LIBOR 1Mo 44 0 TRUE Fixed Rate LIBOR 1Mo 57 0 TRUE Fixed Rate LIBOR 1Mo 50 94 0 TRUE Fixed Rate LIBOR 1Mo 6 0 FALSE 3Mo T Bill LIBOR 1Mo 79 95 0 FALSE 3Mo T Bill LIBOR 1Mo 78 17 0 FALSE 3Mo T Bill LIBOR 1Mo 9 0 FALSE 3Mo T Bill LIBOR 1Mo 56 30 91 0 FALSE 3Mo T Bill LIBOR 1Mo 49 42 0 FALSE 3Mo T Bill LIBOR 1Mo 52 55 0 FALSE 3Mo T Bill LIBOR 1Mo 11 6 0 FALSE 1Yr T Bill 3Mo T Bill 98 89 35 0 FALSE 1Yr T Bill 3Mo T Bill 15 19 94 0 FALSE 1Yr T Bill 3Mo T Bill 6 37 0 FALSE 1Yr T Bill 3Mo T Bill 6 29 91 0 FALSE 1Yr T Bill 3Mo T Bill 15 41 78 0 FALSE 1Yr T Bill 3Mo T Bill 28 56 63 0 FALSE 1Yr T Bill 3Mo T Bill 4 75 44 0 FALSE Fixed Rate 3Mo T Bill 1 36 19 0 FALSE Fixed Rate 3Mo T Bill 13 8 0 FALSE 3Mo T Bill 3Mo T Bill 86 56 0 FALSE 3Mo T Bill 3Mo T Bill 15 17 0 FALSE 3Mo T Bill 3Mo T Bill 6 54 0 FALSE 3Mo T Bill 3Mo T Bill 16 31 0 FALSE 3Mo T Bill 3Mo T Bill 19 44 75 0 FALSE 3Mo T Bill 3Mo T Bill 25 55 79 0 FALSE 3Mo T Bill 3Mo T Bill 2 8 0 FALSE 1Yr T Bill 3Mo T Bill 19 90 39 0 FALSE 1Yr T Bill 3Mo T Bill 5 16 98 0 FALSE 1Yr T Bill 3Mo T Bill 4 17 0 FALSE 1Yr T Bill 3Mo T Bill 4 32 85 0 FALSE 1Yr T Bill 3Mo T Bill 5 42 71 0 FALSE 1Yr T Bill 3Mo T Bill 3 52 68 0 FALSE 1Yr T Bill 3Mo T Bill 7 2 0 FALSE 1Yr T Bill 3Mo T Bill 35 89 29 0 FALSE 1Yr T Bill 3Mo T Bill 6 19 86 0 FALSE 1Yr T Bill 3Mo T Bill 3 17 0 FALSE 1Yr T Bill 3Mo T Bill 6 30 96 0 FALSE 1Yr T Bill 3Mo T Bill 8 42 75 0 FALSE 1Yr T Bill 3Mo T Bill 7 53 67 0 FALSE 1Yr T Bill 3Mo T Bill 3 6 0 TRUE 3Mo T Bill LIBOR 1Mo 1 26 94 0 TRUE 3Mo T Bill LIBOR 1Mo 1 43 77 0 TRUE 3Mo T Bill LIBOR 1Mo 2 0 TRUE Fixed Rate LIBOR 1Mo 17 0 TRUE Fixed Rate LIBOR 1Mo 65 29 0 TRUE Fixed Rate LIBOR 1Mo 43 42 93 0 TRUE Fixed Rate LIBOR 1Mo 78 2 0 TRUE Fixed Rate LIBOR 1Mo 2 0 TRUE Fixed Rate LIBOR 1Mo 16 16 0 TRUE Fixed Rate LIBOR 1Mo 59 19 0 TRUE Fixed Rate LIBOR 1Mo 14 30 0 TRUE Fixed Rate LIBOR 1Mo 47 30 0 TRUE Fixed Rate LIBOR 1Mo 14 43 0 TRUE Fixed Rate LIBOR 1Mo 36 42 0 TRUE Fixed Rate LIBOR 1Mo 3 54 66 0 TRUE Fixed Rate LIBOR 1Mo 1 50 70 0 TRUE Fixed Rate LIBOR 1Mo 40 3 0 FALSE 3Mo T Bill LIBOR 1Mo 10 83 83 0 FALSE 3Mo T Bill LIBOR 1Mo 11 16 0 FALSE 3Mo T Bill LIBOR 1Mo 10 33 0 FALSE 3Mo T Bill LIBOR 1Mo 9 43 85 0 FALSE 3Mo T Bill LIBOR 1Mo 6 53 66 0 FALSE 3Mo T Bill LIBOR 1Mo 28 4 0 FALSE 1Yr T Bill 3Mo T Bill 5 84 37 0 FALSE 1Yr T Bill 3Mo T Bill 3 30 90 0 FALSE 1Yr T Bill 3Mo T Bill 3 38 74 0 FALSE 1Yr T Bill 3Mo T Bill 2 50 70 0 FALSE 1Yr T Bill 3Mo T Bill 1 96 24 0 FALSE Fixed Rate 3Mo T Bill 11 6 0 FALSE 3Mo T Bill 3Mo T Bill 22 95 54 0 FALSE 3Mo T Bill 3Mo T Bill 4 20 95 0 FALSE 3Mo T Bill 3Mo T Bill 1 5 0 FALSE 3Mo T Bill 3Mo T Bill 4 30 90 0 FALSE 3Mo T Bill 3Mo T Bill 1 38 82 0 FALSE 3Mo T Bill 3Mo T Bill 2 50 66 0 FALSE 3Mo T Bill 3Mo T Bill 10 3 0 FALSE 1Yr T Bill 3Mo T Bill 14 95 25 0 FALSE 1Yr T Bill 3Mo T Bill 3 18 94 0 FALSE 1Yr T Bill 3Mo T Bill 1 10 0 FALSE 1Yr T Bill 3Mo T Bill 2 42 77 0 FALSE 1Yr T Bill 3Mo T Bill 10 3 0 FALSE 1Yr T Bill 3Mo T Bill 14 82 37 0 FALSE 1Yr T Bill 3Mo T Bill 2 17 0 FALSE 1Yr T Bill 3Mo T Bill 1 35 85 0 FALSE 1Yr T Bill 3Mo T Bill 1 54 66 0 FALSE 1Yr T Bill 3Mo T Bill SLM Student Loan Trust 2012-3 Issuing Entity $1,214,500,000 Floating Rate Class A Student Loan-Backed Notes $37,605,000 Floating Rate Class B Student Loan-Backed Notes SLM Funding LLC Depositor Sallie Mae, Inc. Sponsor, Servicer and Administrator Joint Book-Runners BofA Merrill Lynch Credit Suisse RBS April 23, 2012
